Citation Nr: 9920172	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  97-25 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from November 1949 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a right 
arm disability.  The record discloses that the appellant 
filed a notice of disagreement with this determination in 
August 1996.  A statement of the case was thereafter issued 
in December 1996.  The appellant perfected an appeal relative 
to this issue in July 1997.

In correspondence, received in November 1997, the appellant 
appears to raise the issue of entitlement to service 
connection for various disorders claimed as due to Agent 
Orange exposure.  The Board notes that the issue of 
entitlement to service connection for disability due to 
herbicide exposure has not been developed for appellate 
review, and is referred to the RO for any appropriate action. 


FINDING OF FACT

There is no competent medical evidence of record that 
establishes that the appellant's current disability of the 
right arm that is related to his period of military service.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for a right arm disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that the appellant was 
evaluated for complaints of a stiff neck in July 1951.  The 
clinical report is negative for any reference to the right 
arm.  Examination upon separation from service, in November 
1952, was negative for any complaints or clinical findings 
relative to the musculoskeletal system or upper extremities.  

The record discloses that the appellant underwent VA general 
medical examination in April 1979, in conjunction with an 
unrelated claim for VA benefits.  The medical examination 
report is negative for any complaints, clinical findings, or 
diagnosis relative to the right arm.

In May 1991, the appellant filed the subject claim for 
service connection for disability of the right upper 
extremity, claimed as "crushed shoulder and hand."  By 
letter, dated in June 1991, the RO requested the appellant to 
provide evidence in support of his claim.  

Clinical records, dated in February and March 1991, were 
submitted to the RO for review.  These reports show that the 
appellant was hospitalized at a VA medical facility in March 
1991, following emergency treatment for fractures of the 
right proximal humerus and right distal radius.  The medical 
report indicated that this was an industrial injury, which 
occurred when the appellant was moving a refrigerator that 
fell onto his arm.  The appellant did not report a medical 
history significant for prior injury to the right arm.  The 
medical report indicated that the humerus fracture was 
treated conservatively with immobilization in a sling.  The 
radius fracture was treated with open reduction and internal 
fixation.  Thereafter, the appellant underwent rehabilitative 
treatment.  

A June 1995 clinical report indicated that the appellant was 
status post right total shoulder replacement and 
hemiotroplasty performed in October 1994.  During this 
evaluation, the appellant reported decreased ability to use 
his right upper extremity.  When seen in March 1996, the 
appellant reported no pain associated with the shoulder.  
However, he was noted to exhibit limited abduction of the 
right arm.  An August 1996 radiology report noted that the 
diagnostic studies showed evidence of a previous humeral head 
replacement.

In an October 1996 statement, the appellant described 
incidents during service in which he sustained injury to the 
right shoulder.  In this context, he recalled that he 
experienced various skeletal symptoms while stationed at a 
munitions dump.  He reported that he was treated for 
rheumatoid nerve damage due to frostbite, with chill 
exposures in the neck and shoulder.  The appellant also 
referenced a neck injury due to his falling from bed while 
hospitalized.  He reported continued symptoms related to 
rheumatoid arthritis as well as a skeletal condition for 
which he took medication for pain relief.  He indicated that 
he had decreased joint mobility of 50 percent.  The appellant 
generally reiterated the circumstances of his in service 
injury in subsequent correspondence received in July and 
November 1997.

During an April 1999 hearing, the appellant offered 
testimonial evidence concerning the onset and severity of his 
right arm condition.  The appellant reported that he 
sustained an injury to his shoulder during a period of 
hospitalization, when he fell from bed onto his shoulder. The 
appellant indicated that he was not thoroughly evaluated 
following this incident, but did report complaints of neck 
pain.  He stated that the shoulder was symptomatic at that 
time.  He reported that he was returned to duty the following 
day, but continued to experience shoulder pain.  The 
appellant recalled that he was evaluated on several occasions 
for his shoulder complaints, but was unable to recollect any 
diagnosis made.  He indicated that he was provided with 
medication for pain.  The appellant explained that he did not 
report his shoulder symptoms at the time of his separation 
examination but, instead, opted to see his own physician.  He 
also noted that he did not mention his shoulder symptoms, 
because he did not wish to delay his release.  The appellant 
indicated that he was treated by a private physician within 
the year following his release from service.  He indicated 
that this physician is now deceased, and that records 
documenting this treatment are not available.   


Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (1998).

The threshold question in this case is whether the claim is 
well-grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for the appellant to 
be granted service connection, there must be evidence of both 
a service connected disease or injury and a present 
disability which is attributable to such disease or injury, 
otherwise, the claim is not well-grounded.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The significance of 
presenting a well-grounded claim is that such a claim 
triggers the VA's chronological obligation to assist the 
claimant in the development of facts pertinent to the claim.  
Where the claimant fails to present a well-grounded claim, 
there is no duty to assist him or her on the part of the VA.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by a 
(a) evidence that the condition was "noted" during service 
or during an applicable presumptive period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See 38 C.F.R. 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  For the purpose of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

In this case, the service medical records are negative for 
any complaints or diagnosis relative to the right upper 
extremity.  Post service records indicate that the appellant 
sustained an injury to his right arm in conjunction with an 
industrial accident in 1991, more than 38 years following his 
release from service.  There is no medical evidence of record 
which links the appellant's post service injury of the right 
arm to his period of military service, or to any event in 
service. 

The Board therefore concludes that the determinative question 
with respect to the appellant's claim is medical causation.  
In this regard, the Board has considered the lay assertions 
of the appellant concerning the diagnosis, onset and severity 
of the claimed disorder.  However, when the question involves 
one of medical diagnosis or causation, as here, a lay person 
cannot provide probative evidence as to matters which require 
specialized medical knowledge acquired through experience, 
training, or education.  Where the determinative issue 
involves medical causation or medical diagnoses, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required.  Brewer v. West, 11 Vet. App. 228, 
234 (1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In light of the above considerations, the Board finds that 
the appellant's claim for service connection for a right arm 
disability is not well-grounded; and, the appellant's appeal 
must be denied.  No duty to assist the appellant in this 
claim has arisen.  See Epps, 126 F.3d at 1469.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Sanchez v. Derwinski, 2 Vet. App. 
330, 333 (1992).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well-grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996). 


ORDER

Service connection for a right arm disability is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals






